Citation Nr: 1821781	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  05-11 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to February 3, 2011, and in excess of 70 percent thereafter.  


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Jurisdiction now rests with the Louisville, Kentucky RO.

In a May 2006 rating decision, the RO increased the initial rating for the PTSD from 30 to 50 percent with an effective date of April 18, 2003.

In January 2009, the Board denied a rating higher than 50 percent for the PTSD.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the contesting parties, the Court vacated the Board's decision and remanded the claim back to the Board for further development and readjudication in compliance with the specified directives.  In November 2010, the Board in turn remanded the claim primarily to have the Veteran reexamined to reassess the severity of his PTSD.

The Veteran had that additional VA examination in February 2011.  After considering the results, the Appeals Management Center (AMC) issued an October 2011 rating decision granting an even higher 70 percent rating for his PTSD as of the date of that VA mental status examination.  He continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed he is seeking the highest possible rating absent express indication to the contrary).  

The Board issued a January 2012 decision denying an initial rating higher than 50 percent prior to February 3, 2011, and a rating higher than 70 percent thereafter.  The Veteran again appealed to the Court, and pursuant to another JMR filed in September 2012, the Court again vacated the Board's decision and again remanded the claim to the Board for still further development and readjudication.

Accordingly, the Board remanded the Veteran's claim in April 2013 to obtain a supplemental VA opinion.  The requested development on remand has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the matter is properly before the Board.


FINDINGS OF FACT

1.  Prior to February 3, 2011, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.

2.  From February 3, 2011, the Veteran's PTSD was productive of occupational and social impairment, with deficiencies in most areas; however, total occupational and social impairment has not been shown.


CONCLUSIONS OF LAW

1.  Prior to February 3, 2011, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  From February 3, 2011, the criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9411 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Legal Criteria and Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The Veteran has been rated for PTSD, which is evaluated as 50 percent disabling from April 18, 2003 to February 2, 2011, and 70 percent thereafter under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

Under the General Rating Formula for Mental Disorders, the criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Furthermore, as the United States Court of Appeals for the Federal Circuit (Federal Circuit) explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan at 442.  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  

Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994 (DSM-4)).  GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has been released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  However, since much of the evidence relevant to this claim was obtained during the time period that the DSM-IV was in effect, and the DSM-5 is not applicable to claims (such as the instant claim) certified to the Board before August 14, 2014, the Board will still consider the assigned GAF scores as relevant to this appeal.

Prior to February 3, 2011

Prior to February 3, 2011, the medical evidence does not support a rating higher than 50 percent.  At the conclusion of the September 2003 VA mental health examination, the examiner diagnosed the Veteran with mild PTSD.  The Veteran reported nightmares and intrusive thoughts about Vietnam which contributed to his irritability and tendency to isolate himself socially.  The examiner found no hallucinations or homicidal or suicidal ideation.  The Veteran reported having worked for the same company for twenty years.  He expressed some difficulty dealing with his coworkers.  He stated that he had maintained relationships with his mother and his adult daughter, although the relationship with his daughter was strained.  He also reported that he socialized occasionally with fellow Vietnam Veterans.  The examiner assigned a GAF score of 60, reflecting only relatively moderate social and occupational impairment. 

The Veteran's VA treatment records show that he attended individual and group therapy during 2003, 2004, 2005 and 2006.  The Veteran continued to report nightmares, intrusive thoughts and sleep disturbance.  A June 2004 evaluation assessed the Veteran with a GAF of 65.  The report from the June 2004 evaluation stated that Veteran's mood was dysphoric and his affect apathetic, although his memory and judgement were good.  The evaluator noted no hallucinations, suicidal ideation or homicidal ideation.  A June 2005 evaluation noted neutral mood and affect and stable interval functioning.  The Veteran reported taking early retirement from his job during this period. 

An April 2006 VA evaluation diagnosed the Veteran with chronic PTSD.  The Veteran reported that he had taken early retirement after twenty-two years on the job because he could not get along with his coworkers.  He indicated an improvement in his relationship with his daughter and a one-year relationship with a woman.  He continued to have nightmares and intrusive thoughts about Vietnam.  The examiner assessed the Veteran as having a GAF of 60. 

Pursuant to the Court's September 2012 decision, the Board remanded the Veteran's claim in April 2013 to obtain a supplemental VA opinion from the February 2011 VA examiner addressing whether the Veteran's PTSD had worsened prior to the February 3, 2011 VA examination.  In a June 2017 supplemental opinion, the February 2011 VA examiner noted that she could not pinpoint a specific point in time in which the Veteran's PTSD symptoms worsened.  In addition, she noted that while it was a normative response for the Veteran to experience increased symptomatology at the time of his mother's death, it did not necessarily indicate a permanent worsening of his symptomatology at that time.  The examiner stated that there was nothing in the Veteran's treatment records to indicate that his symptoms worsened prior to the February 2011 examination, or that the eventual worsening of his symptoms had anything to do with the loss of his mother.  Therefore, the examiner determined that the February 3, 2011 effective date was the most accurate reflection of increased PTSD symptomatology based on the medical evidence of record and the Veteran's own statements.  

Based on the foregoing, the Board finds no basis to assign a disability rating higher than 50 percent.  Concerning the requirements for a higher 70 percent rating, the examiners did note some occupational and social impairment.  The Veteran did express some difficulty in maintaining relationships and in adapting to stressful circumstances.  However, he was able to maintain relationships with his adult daughter and mother and had maintained a one-year romantic relationship with a woman as of his latest evaluation during this period.  The Veteran also demonstrated an ability to function independently and without assistance in most aspects of his life.  There was no evidence that the Veteran had deficiencies in judgment, thinking, speech, impulse control, spatial orientation or personal hygiene.  The Veteran did not express any present suicidal or homicidal ideation.  While the Veteran did complain of nightmares, intrusive thoughts and irritability, these symptoms have not impaired the Veteran's level of functioning to such a degree that a 70 percent rating is warranted. 

In addition, the Board notes that the examination reports list GAF scores of 60-65.  A GAF score of 60-65 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV 46-47 (1994).  At worst, a GAF score of 60 at the lower end of this range indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Many of these symptoms, as mentioned, the Veteran has not had objectively confirmed when examined.  But, in any event, the VA examiner indicated that the Veteran has mild PTSD. 

For the above reasons, the Board finds that a disability evaluation higher than 50 percent prior to February 3, 2011 is not warranted.

From February 3, 2011

From February 3, 2011, VA examiners have assessed the Veteran as moderately impaired by his PTSD symptoms.  

The Veteran underwent a VA examination in February 2011.  The VA examiner reported that the Veteran experienced nightmares, anger, chronic sleep difficulties, and detachment from others.  He denied suicidal and homicidal ideation.  The VA examiner opined that the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas.  She also assigned the Veteran a GAF score of 60, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.

An October 2017 VA examiner noted that the Veteran reported depressed mood, anxiety, suspiciousness, disturbances of motivation and mood, hypervigilance, and an exaggerated startle response.  The Veteran denied any suicidal and homicidal ideations, plans, or intent.  The examiner assigned a GAF score of 55, indicating moderate difficulty in social, occupational, or school functioning.  Notably, the examiner reported that the Veteran's current level of functioning appeared to be congruent to that at the time of his previous VA examination in February 2011.    

In determining the appropriate rating, the Board has considered the severity, frequency, and duration of the signs and symptoms of the Veteran's mental disorder.  The Board has also considered the examples listed in the rating criteria and finds that the Veteran's reported symptoms do not rise to such level of severity for a 100 percent rating.  His speech has not been intermittently illogical, obscure, or irrelevant.  He has not had spatial disorientation. He has not neglected his personal appearance and hygiene.  He has not had an inability to maintain effective relationships.  He has not had gross impairment in thought processes or communication.  He has not had disorientation to time or place, or memory loss for names of close relatives, his own occupation or own name.  Most importantly, there is no indication of total social and occupational impairment.  As such, the Board finds that the impact of the Veteran's symptoms, when considered with the record as a whole, has not been so severe as to warrant a rating in excess of 70 percent for the period on appeal from February 3, 2011.  

Neither the Veteran nor the representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  The Board further notes that a total disability evaluation based upon individual unemployability has been in effect since February 2011.


ORDER

Prior to February 3, 2011, entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD is denied.

From February 3, 2011, entitlement to a disability rating in excess of 70 percent for service-connected PTSD is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


